IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                     April 9, 2003 Session

               BRIAN C. MAYES v. RONALD R. LEMONTE, JR.

                   Appeal from the Circuit Court for Montgomery County
                          No. 50100051     John H. Gasaway, III



                      No. M2002-00625-COA-R3-CV - Filed June 6, 2003


In this dog bite case, the trial court awarded a meter reader $5000 in compensatory damages against
the dog owner. The dog owner claims on appeal that he was not negligent in handling his dog and
that the sitting trial judge was biased and prejudiced against him. We affirm.

    Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                       Remanded

RUSS HELDMAN, SP . J., delivered the opinion of the court, in which BEN CANTRELL , P.J., M.S., and
PATRICIA J. COTTRELL, J., joined.

Ronald R. LeMonte, Jr., Clarksville, Tennessee, Pro Se.

Brian C. Mayes, Clarksville, Tennessee, Pro Se.

                                            OPINION

         On January 17, 2001, the Montgomery County General Sessions Court awarded Brian C.
Mayes $3000 in compensatory damages for a dog bite which Ronald R. LeMonte’s, Jr. dog, Blackie,
inflicted on Mayes’ ankle on May 17, 2000. LeMonte took a de novo appeal to the Montgomery
County Circuit Court, which found in favor of Mayes and awarded him $5000 in damages on
December 13, 2001, after a bench trial.

       In this pro se appeal, LeMonte raises two issues before this Court. First, he claims the Trial
Court was biased and prejudiced against him and therefore the judgment should be reversed and a
new trial granted. Second, LeMonte contends Mayes did not prove he was negligent, thereby
exonerating him from any liability. We will address these issues in reverse order.

      The following facts are undisputed by the parties. On May 17, 2000, Mayes entered
LeMonte’s fenced-in yard in order to read the meter, as was his profession with the Clarksville Gas
and Water Department. When Mayes approached the fence, LeMonte’s three dogs were barking and
growling. A picture of the fence shows LeMonte prominently displayed a “Beware of the Dog sign.”
Mayes asked LeMonte whether the dogs would bite. He answered that they would not.
Unconvinced, Mayes requested LeMonte hold the black dog before he entered and while he read the
meter. According to Mayes, Blackie “was acting strange.” Recognizing that all the dogs were acting
more aggressive than usual, LeMonte agreed to hold Blackie.

       Subsequently, Mayes entered the yard and began reading the meter. As Mayes read the
meter, Blackie bit Mayes’ ankle. Mayes’ injuries from the bite required serious medical attention.

       The only significant disputed fact in this case is whether LeMonte even told Mayes to stay
out until Blackie was put into a pen. Mayes testified LeMonte had hold of Blackie and clearly
motioned with his hand to enter the yard after he had hold of the dog. LeMonte asserted he did not
have hold of Blackie and that he held up his hand in a motion to stop Mayes so he could grab Blackie
and then put the dog inside a pen. Neighbor Mike Flood testified he saw someone holding up his
hand in a stopping motion but was unaware of the identity of the individual.

       The trial judge apparently accepted Mayes’ testimony that LeMonte invited him in before the
dog could be penned, which was as follows:

    “I first explained who I was and said I needed to read the water meter. I told him I needed
    to come in the fence. I also asked if the dogs would bite. He told me the dogs would not
    bite. I still wasn’t convinced because the black lab, which was the dog that bit me, was
    growling and jumping on the fence with his hair sticking up. I knew this dog was acting
    strange, so I asked him if he could hold the dog while I came in the fence, so he held the
    dog. He told me to come on in. I opened the fence, came in and read the meter. As I was
    bent over reading the meter, the dog bit me on my right leg in between my calve and my
    ankle.”

         Concerning a pen to contain the dog, LeMonte admitted that he and his father had built a pen
for all the dogs. There was also a “Beware of the Dog” sign. It is clear from LeMonte’s own
testimony that he knew the pen was available and that he believed the dog, Blackie, should have at
least have been penned-up before Mayes entered and read the meter. In fact, the testimony is replete
with references to how threatening Blackie was acting while Mayes was outside the fence. Mayes
testified that Blackie “was growling and jumping on the fence with his hair sticking up,” that Blackie
“was acting a lot more aggressive than the other two dogs,” and that Blackie “was acting strange.”
LeMonte himself testified Blackie was “barking and growling” and all the dogs were “acting more
aggressive than usual.”

        Tenn. R. App. P. 13(d) establishes that this Court shall conduct a de novo review of findings
of fact by the trial court in a non-jury trial, with the trial court’s findings accompanied by a
presumption of correctness, unless contrary to the preponderance of the evidence.




                                                 -2-
        If the trial judge has not made a specific finding on a particular issue, this Court reviews the
record to determine where the preponderance of evidence applies without applying a presumption
of correctness. Devorak v. Patterson, 907 S.W.2d 815, 818 (Tenn. App. 1995).

        We also note that, as a general rule, this Court does not pass on the credibility of witnesses.
The trial court, having seen and heard witnesses testify, is in the best position to determine their
credibility. Implicit in the trial court’s judgment are determinations of witness credibility. Bowman
v. Bowman, 836 S.W.2d 563, 566 (Tenn. App. 1991). Since the trial court is in the best position to
observe the witnesses and to assess their demeanor, this Court will not reevaluate the trial court’s
assessment of witnesses’ credibility in the absence of clear and convincing evidence to the contrary.
Wells v. Tennessee Bd. of Regents, 9 S.W. 3d 779, 783 (Tenn.1999).

        Accordingly, this Court therefore must accept that LeMonte invited Mayes into the fenced-in
area before he had securely placed the dog into the pen.

       With respect to the keeping of domestic animals, the applicable law has been stated as
follows:

     “The owner or keeper of domestic animals is liable for injuries inflicted by them only
     where he has been negligent, the animals were wrongfully in the place where they inflicted
     the injuries, or the injuries are the result of known vicious tendencies or propensities.
     A person has a right to own or keep domestic animals of any kind provided they are so
     restrained as to not expose others engaged in their ordinary or lawful pursuits to danger.
     The owner or keeper of a domestic animal is bound to take notice of the general
     propensities of the class to which it belongs, and also of any particular propensities peculiar
     to the animal itself of which he has knowledge or is put on notice; and in so far as such
     propensities are of a nature likely to cause injury he must exercise reasonable care to guard
     against them and to prevent injuries which are reasonably to be anticipated from them.”

McAbee v. Daniel, 445 S.W.2d 917, 923 (Tenn. App. 1968).

       We believe this case is governed by general negligence principles, not that aspect of dog bite
law which imposes liability on an owner where there are “injuries resulting from known vicious
tendencies or propensities.” Id.

        “A duty rests on everyone to use due care under the attendant circumstances, and negligence
is doing what a reasonable and prudent person would not do under the given circumstances.” Dixon
v. Lobenstein, 132 S.W.2d 215, 216 (Tenn. 1939); Dooley v. Everett, 805 S.W.2d 380, 383 (Tenn.
App. 1990).

       We conclude that a reasonable and prudent person in LeMonte’s circumstances would not
have invited Mayes in to read the meter until after insuring that Blackie was put away. The evidence



                                                  -3-
preponderates in favor of this conclusion. Accordingly, LeMonte was negligent and the Trial Court
was justified in assessing damages for such negligence.

       The next issue is directed toward the alleged bias and prejudice of the trial judge towards
LeMonte. A trial judge should be disqualified when “the judge has a personal bias or prejudice
concerning a party or a party’s lawyer, or personal knowledge of disputed evidentiary facts
concerning the proceeding.” Caudill v. Foley, 21 S.W.3d 203, 214 (Tenn. App. 1999).

    “Bias and prejudice are only improper when they are personal. A feeling of ill will or,
    conversely, favoritism towards one of the parties to a suit are what constitute disqualifying
    bias or prejudice….Despite earlier fictions to the contrary, it is now understood that judges
    are not without opinions when they hear and decide cases. Judges do have values, which
    cannot be magically shed when they take the bench.”

    Id. See also, Wilson v. Wilson, 987 S.W. 2d 555, 562 (Tenn.App. 1998), as follows:

    Bias or prejudice in the disqualifying sense must stem from an extrajudicial source and not
    from what the judge hears or sees during the trial. Id. (Quoting State ex rel. Wesolich v.
    Goeke, 794 S.W. 2d 692 (Mo. App.1990); Jack Farenbaugh and Son v. Belmont Const.
    Inc., 194 Cal.App.3d 1023, 240 Cal.Rptr. 78 (1987)). Otherwise, any judge that makes a
    ruling adverse to one party would be open to a charge of bias. In addition “impersonal
    prejudice resulting from the judge’s background experience does not warrant
    disqualification.” Alley v. State, 882 S.W. 2d at 821 (Tenn.Crim.App.1994). Most trial
    judges, we suspect, have strong feelings about certain types of behavior or conduct. When
    the judge perceives that one party or the other has engaged in that conduct, the party should
    not be surprised that he/she has incurred the judge’s wrath.

         LeMonte, who was also representing himself at trial, lists the following reasons why he
claims the trial court judge was biased and prejudice against him: 1) The trial judge was contacted
by the trial attorney for Mayes before trial and informed of LeMonte’s “defense strategy.” 2) The
trial judge accepted legal precedent (an appellate court opinion) submitted to him by the attorney for
Mayes and did not accept or even “look at” LeMonte’s legal precedent (four appellate court
opinions). 3) The trial judge refused to hear testimony from LeMonte’s witnesses who did not
witness the dog bite incident but who could testify about the dog’s “behavioral history.” 4) The trial
judge rested his decision on the testimony of Mayes’ witnessess. 5) The Circuit Court judgment of
$5000 was greater than the General Session Court’s judgment of $3000.

        We find these claims to be without merit. Mayes has cited to no place in the record to show
that there was any improper ex parte communication about “defense strategy” between the trial judge
and the lawyer for Mayes. “This court has held on several occasions that where a party in its brief
on appeal has advanced certain arguments or has set forth what he or she alleged to be facts without
any citation to the record, this court is not under a duty to minutely search the record to verify these
unsupported allegations.” Long v. Long, 957 S.W.2d 825, 828 (Tenn. App. 1997). This Court


                                                  -4-
cannot assume an impropriety has occurred which is totally unsupported by anything in the Trial
Court record.

         Concerning consideration of certain legal precedent, the record shows the Trial Court
received LeMonte’s dog bite opinions during the trial and told both sides that they could “argue that
law later.” There was closing argument and the trial judge ruled from the bench. There is nothing
in the record remotely to suggest that the trial judge did not consider LeMonte’s legal authorities.
This Court is not aware of any rule which would require the trial judge to consider any specific legal
authorities in the form of any certain appellate court opinions. All that is required is that the trial
judge apply applicable law to the facts based upon the preponderance of the evidence standard and
the trial judge’s determination of the credibility of witnesses. That was done in this case and not
done in a biased or prejudicial way.

     The trial judge did not do anything improper by failing to consider the testimony of witnesses
who were not present to witness circumstances pertaining to the dog bite the day it happened.
LeMonte was told the following by the trial judge before LeMonte began to present his defense:

    “You can put on evidence now, but it’s going to have to be restricted. It’s not about what
    everyone thinks about your pet, what they thought about the dog, whether it was vicious
    in the past, or whether it was the most gentle animal they’ve ever seen. That’s not the
    issue. The issue is how you did handle your pets that day. Were you negligent or not? So
    if you got witnesses standing there watching what happened, that’s fine, but if you got
    witnesses who want to talk about the dog and how they acted in the past, I’m not going to
    hear that because that’s not the issue. The issue is whether you’re negligent or not in the
    way you managed your dogs that day. All right, call your first witness.”

       The trial judge’s statements to LeMonte were based upon a correct understanding of
applicable law. It was within his discretion to give the pro se litigant advance notice of the fact that
testimony about “behavioral history” was irrelevant to the ultimate determination, that is, whether
LeMonte was negligent in his handling of Blackie. This is especially true in this case. Before
LeMonte was told by the trial judge about the limitation on witnesses, LeMonte had already testified
as Mayes’ witness that he had received no prior complaints “in reference to aggressiveness or
viciousness” of any of his dogs. Apparently, the trial judge was indicating to LeMonte that since
Mayes had no negative “behavioral history” about the dogs to offer during his case in chief, it was
not necessary for LeMonte to attempt to rebut that fact. Under the circumstances, we find nothing
improper in what the trial judge did, certainly nothing which demonstrates a personal bias or
prejudice against LeMonte.

       Again, we defer to the trial judge on his assessment on the credibility of the witnesses. See
Bowman, 836 S.W.2d at 566. Therefore, it was proper for him to render judgment in favor of Mayes
based upon the testimony of the witnesses called by Mayes, that is, LeMonte, Mayes himself and
a witness to the ankle damage “within minutes of injury.” This issue cannot support any claim of bias
and prejudice of the trial judge against LeMonte.


                                                  -5-
         Finally, the trial judge was not bound by any rule from awarding a larger judgment against
LeMonte as was awarded by the General Sessions Court below. The appeal was de novo and the
Circuit Court judgment was proper under the original pleading by civil warrant in the General
Sessions Court. The Tennessee Supreme Court has formerly decided whether a plaintiff’s recovery
on a de novo appeal to a Circuit Court is limited by the General Sessions Court’s jurisdictional
amount. Ware v. Meharry Medical College, 898 S.W. 2d 181 (Tenn. 1995). In that case, Plaintiff
filed a warrant in Davidson County General Sessions Court to recover personal property. Ware, 898
S.W. 2d at 182. The General Sessions Court dismissed Plaintiff’s warrant, but on appeal, the Circuit
Court awarded Plaintiff $75,000 in damages. Id. Defendant appealed to this Court. Id. A majority
of this Court reduced Plaintiff’s judgment to $25,000. Ware, 898 S.W. 2d at 181. On appeal, the
Tennessee Supreme Court reversed our decision to reduce Plaintiff’s judgment. The Court adopted
the dissenting opinion of Judge William C. Koch, Jr., as its own rationale and held that a plaintiff’s
recovery in a Circuit Court was not limited by a General Sessions Court’s jurisdictional limit. Ware,
898 S.W. 2d at 186. Accordingly, the trial judge in the instant case cannot be deemed biased or
prejudiced based on the increased judgment.

         None of LeMonte’s claims support a conclusion, much less a reasonable suspicion, that the
trial judge acted in a biased or prejudicial manner against LeMonte.

       The judgment of the Trial Court is affirmed. This case is remanded to the Circuit Court of
Montgomery County, Tennessee, for proceedings consistent with this opinion. Costs taxed on appeal
to appellant, Ronald R. LeMonte, Jr.




                                                ___________________________________
                                                RUSS HELDMAN, SPECIAL JUDGE




                                                 -6-